Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment received 20 October 2021 has been made of record. Claims 1-5 are pending. The rejection under 35 USC 102 contained in the previous office action is withdrawn in view of Applicants’ cancellation of the rejected claims.
Upon further consideration, the indicated allowability of claims1-5 is withdrawn and a new rejection follows.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2)	 as being anticipated by De Landtsheer et al, US 2013/0289165 with Mabry et al, US 6,048,923 as evidence reference.
Regarding claim 1, De Landtsheer discloses carbon black containing rubber compositions for tire applications These compositions are taught as comprising dihydrazides ([0092]-[0094]). De Landtsheer further teaches methods for producing rubber composites and specifically refers to and incorporates by reference the methods taught in Mabry et al ([0150]) with the additional provision of adding dihydrazide. The Mabry et al reference teaches mixing a rubber latex with a carbon black dispersion and processing to form a dry rubber solid product. (see claim 4 of Mabry et al). This is seen as a wet masterbatch technique.
While the instant claim is silent regarding the inclusion of rubber latex, it is the position of the examiner that a carbon black surface treated with dihydrazide is produced by De Landtsheer et al.
Regarding claim 2, see [0164] of De Landtsheer.
Regarding claim 3, see Mabry et al, col. 28, lines 7-8.
Regarding claim 4, see [0124]-[0138] of Landtsheer et al
Regarding claim 5, see Landtsheer et al [0102].
Therefore the reference anticipates the rejected claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J CAIN whose telephone number is (571)272-1118. The examiner can normally be reached 10:00 AM to 9:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J CAIN/Primary Examiner, Art Unit 1762